Order filed, March 8, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00133-CV
                                 ____________

AMEC FOSTER WHEELER USA CORP., F/K/A FOSTER WHEELER USA
    CORPORATION; AMEC FOSTER WHEELER PLC, Appellant

                                         V.

          ENTERPRISE PRODUCTS OPERATING LLC, Appellee


                    On Appeal from the 151st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-59155


                                     ORDER

      The reporter’s record in this case was due February 26, 2018 . See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Mary Ann Rodriguez, the court reporter, to file the record in this
appeal within 20 days of the date of this order.

                                  PER CURIAM